Citation Nr: 1207632	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for residuals of a fractured coccyx.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from August 2003 to April 2008. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

In her June 2009 VA Form 9, the Veteran requested a hearing before the Board at the RO.  That request was acknowledged in letters sent to her in March 2010 and May 2010.  Those letters also informed the Veteran of the date of the hearing for which she had been scheduled, but prior to the hearing, the Veteran requested that the hearing be rescheduled for good cause.  Thereafter, in a letter dated in December 2011, the RO informed the Veteran of the date of the rescheduled hearing; however, she failed to report.  The Board does observe that letter mistakenly noted that the hearing would be taking place on January 26, 2011, rather than January 26, 2012, but given the date of the letter, the Board believes it is reasonable to assume that the Veteran understood this to be a typographical error.  Moreover, in the event that there was any confusion, she and her representative never sought clarification of the matter.  Given that the Veteran did not request that the hearing be rescheduled and did not provide good cause, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal.

2.  The Veteran has not been shown to currently have residuals of a fractured coccyx that are related to her military service.  



CONCLUSION OF LAW

Residuals of a fractured coccyx were not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his or her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO did provide the appellant with notice in April 2008 prior to the initial decision on the claim in October 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate her claim for service connection.  Specifically, the April 2008 letter stated that the evidence must show that she had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that she has a current physical or mental disability; and, that there is a relationship between her current disability and an injury, disease, or event in military service.  The letter also informed the Veteran of the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.  


B.  Duty to Assist

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the only evidence the Veteran identified as being pertinent to her appeal, which her service treatment records.  The Veteran did provide lay statements in support of her claim, but she has not any post-medical records.  As such, there is no outstanding evidence that may be pertinent to her appeal.  

The Veteran was afforded a VA examination in June 2008 in connection with her claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for the purpose of adjudicating this claim.  In particular, examiner reviewed the Veteran's medical history and current complaints; however, as will be discussed below, there were no findings or pathology upon examination.  As such, the examiner was unable to render a medical opinion regarding the etiology of a disorder because no current disability was diagnosed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that she is entitled to service connection for a fractured coccyx.  According to her application and the written statements made by her and her representative, she fractured her tailbone in August 2005 when she fell at work.  She has stated that received treatment for this injury from the date of the fall to March 2008.  According to the Veteran, she was prescribed medication, was told to buy a doughnut to sit comfortably, and was released from almost all in-service physical activities.  She further contends that they initially refrained from taking x-rays because she had swelling only and later refrained from doing so because she was pregnant.  She asserts that, by the time a doctor finally ordered testing, x-rays showed an old fracture of the coccyx.  The Veteran also pointed out that she submitted statements from two co-workers confirming that the fall occurred at work.  In addition, she claims that, after the injury occurred, doctors told her that she would be dealing with the pain for the rest of her life.

As alleged, two of the Veteran's former co-workers, D.H. and K.P. (initials used to protect the Veteran's privacy), have submitted written statements in support of her claim.  According to these statements, the Veteran slipped and fell while working in a kitchen's galley in August 2005.  They stated that she was escorted to an emergency room while complaining of terrible pain and that she thereafter continued to complain of back pain, which prevented her from performing her job duty of lifting heavy boxes and pans. 

The Veteran's service treatment records do show that she fell on her buttocks secondary to a slippery surface at work in August 2005.  Following the injury, physicians initially placed the Veteran on light duty, diagnosed a bruised coccyx, and recommended medication, cold packs, and stretching exercises.  These records also establish that the Veteran regularly received treatment for complaints of tailbone pain.  Thereafter, in November 2006, the Veteran sustained a low back injury in a low-speed motor vehicle accident.  During subsequent treatment visits, the Veteran occasionally complained of both coccyx and lower back pain and was ordered to undergo physical therapy.  Imaging conducted in January 2007 revealed that the Veteran's coccyx was somewhat angulated anteriorly, which was possibly secondary to an old fracture, or representing post-traumatic change.  Thereafter, including on separation examination conducted in February 2008, the Veteran continued to complain of pain in her tailbone.   

Nevertheless, the Board notes that there is no evidence showing that the Veteran has had a current disability at any time since she filed her claim.  Initially, the Board notes that the Veteran has already been granted service connection for a low back sprain.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The crucial question in this case is whether the Veteran currently has a disability that represents residuals of the in-service injury other than a low back disorder.   The Veteran has not identified any post-service medical records pertaining to such a disorder.  Indeed, she never indicated that she has actually been diagnosed with a current disorder.  Rather, she appears to claim that she has had pain since the injury for which she believes that service connection should be granted.  

The Veteran is competent to report and describe her symptoms, such as pain.  However, pain alone is not a disease or injury, and it is not a disability for purposes of VA compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).   Moreover, the Veteran does not possess a recognized degree of medical knowledge to diagnose a coccyx disability or to attribute her pain to such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

The only competent medical evidence of record addressing whether the Veteran has a current disorder as a result of the in-service injury is the June 2008 VA examination report.  Therein, the examiner acknowledges the Veteran's in-service history of a fall and fractured coccyx and her complaints of pain since the incident occurred.  It was specifically noted that the Veteran stated that condition as the same as the one involving her low back.  Moreover, based on the history, complaints, and x-rays of the sacrum and coccyx showing no abnormalities, the examiner found that there was no pathology to render a diagnosis associated with the tailbone fracture.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis in this case, the Board finds that the Veteran is not entitled to service connection for residuals of a fractured coccyx. 

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such lay and medical evidence.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not for application.  The claim must be denied.  








ORDER

Service connection for residuals of a fractured coccyx is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


